Consent of Independent Registered Public Accounting Firm The Board of Trustees of The Dreyfus/Laurel Funds Trust: We consent to the use of our report, dated February 25, 2011, for Dreyfus Core Value Fund, a series of The Dreyfus/Laurel Funds Trust, incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectus and Counsel and Independent Registered Public Accounting Firm in the statement of additional information. KPMG LLP/s/ New York, New York April 20, 2011 Consent of Independent Registered Public Accounting Firm The Board of Trustees of The Dreyfus/Laurel Funds Trust: We consent to the use of our report, dated February 25, 2011, for Dreyfus High Yield Fund, a series of The Dreyfus/Laurel Funds Trust, incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectus and Counsel and Independent Registered Public Accounting Firm in the statement of additional information. KPMG LLP/s/ New York, New York April 20, 2011
